DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
The present Office Action is in response to the reply filed on 3-22-2021. As directed, claim 7 has been cancelled, no claims have been amended, and no claims have been added. Thus, claims 1-6, 9-19, and 29 are pending in the current application.

Response to Arguments
On page 6, under the heading “Claim Interpretation”, Applicant argues that the claimed “single folded filter media” is both a single component and a folded component. Examiner stated in the previous action that “Applicant notes that the filter media is separately a single filter media portion, and a folded filter media portion (see paragraph 24). In other words, the filter media portion is not claimed to be singularly folded (e.g. if the claim recited the phrase single-folded), rather claimed as a single component, and a folded component.” In this interpretation, the Examiner notes that the recitations of “single” and “folded” are separate only to differentiate the language “single folded” as claimed from the term “single-folded”. Examiner has treated the claimed “single folded” in accordance with the previously noted interpretation such that the prior art filter element employed consists of a single component that is folded.
On page 6 under the heading “Claim Interpretation”, Applicant argues that Examiner’s interpretation of “single” is incorrect because the interpretation noted that the term single could 
Beginning on page 6, Applicant argues that the 102 rejection of record employing Angadjivand (US 2007/0144123) fails to anticipate all of the elements of independent claim 18. Applicant argues that the bonded portions (44) of the Angadjivand reference fail to anticipate the claimed limitation “a single folded filter media portion” owing to the fact that bonding these portions means that the filter media (particularly front and rear walls 34, 36) were formed separately rather than in a single component. Examiner disagrees that the Angajivand reference fails to anticipate claim 18 for this reason. It is because of the bonded portions of the Angadjivand reference (see element 12 in Figures 2-3, and described in paragraph 43) that the cited filter media portion forms a single filter media portion. By virtue of the bonding. Applicant argues that the Angadjivand filter is not “part of a single piece of material”, however, the claim does not require that the filter media is formed from a single piece of material, only that the filter media is a single element. Examiner maintains that the use of the bonds in the Angadjivand reference forms a single filter media portion.
Applicant further argues that no folded portion of Angadjivand has been identified in the 102 rejection of record. Examiner respectfully disagrees. In the Non-final Office Action mailed 
Beginning on page 8, Applicant argues that the 103 rejection of record employing Angadjivand (US 2007/0144123) and Fecteau (US 2003/0089089) fails to render obvious all of the elements of independent claims 1 and 29, and thus further fails to render obvious dependent claims 2-7, and 9-17. As an initial matter, claim 7 has been cancelled, and so any arguments concerning claim 7 are moot. Applicant further argues that the bonded portions (44) of the Angadjivand reference fail to anticipate the claimed limitation “a single folded filter media portion” owing to the fact that bonding these portions means that the filter media (particularly front and rear walls 34, 36) were formed separately rather than in a single component. Examiner disagrees that the Angajivand reference fails to anticipate claim 18 for this reason. It is because of the bonded portions of the Angadjivand reference (see element 12 in Figures 2-3, and described in paragraph 43) that the cited filter media portion forms a single filter media portion. By virtue of the bonding. Applciant argues that the Angadjivand filter is not “part of a single piece of material”, however, the claim does not require that the filter media is formed from a single piece of material, only that the filter media is a single element. Examiner maintains that the use of the bonds in the Angadjivand reference forms a single filter media portion.
Applicant further argues that no folded portion of Angadjivand has been identified in the 102 rejection of record. Examiner respectfully disagrees. In the Non-final Office Action mailed 12-21-2020, at pages 5-6, the action states “in further looking to Figure 2, filter media 34, 36 forms a fold at each bond 44 wherein filter media portion 34 bends over on filter media portion 
At page 10, Applicant additionally argues that dependent claims 3 and 19 are not obvious over the cited references, Angadjivand and Fecteau. Applicant states that the bonded portion 44 of the Angadjivand reference which is located at the side portion of the filter media renders it unclear how the outlet would be positioned at the same side portion on or at the bond. 
In describing bonded portions 44, Angadjivand notes that the bonds can be formed from ultrasonic welding, sewing, or adhesive bondage to attach front and rear walls 34, 36 (see Angadjivand paragraph 43). As seen in Angadjviand’s Figure 1, the outlet (15) does not extend the same length as a side portion of the filter element. Thus, it is possible to form an outlet with a breather tube connection on the side portion, and still provide bonded portions 44 because there is additional space on the side portion at which front and rear walls 34, 36 can be attached via the noted welding, adhesive, and sewing bondage methods discussed. 

Claim Interpretation
Examiner notes that the claim limitation “a single folded filter media portion” is being interpreted relative to paragraph 24 of Applicant’s Specification so that a more complete understanding of the limitation is grasped. In this disclosure, Applicant notes that the filter media is separately a single filter media portion, and a folded filter media portion (see paragraph 24). In other words, the filter media portion is not claimed to be singularly folded (e.g. if the claim recited the phrase single-folded), rather claimed as a single component, and a folded component. Pursuant to this interpretation, a single filter media portion will be interpreted by the Examiner as a filter media portion that can be ultimately formed into a single piece. Further pursuant to this 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claim 18 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by Angadjivand (US 2007/0144123).
Regarding claim 18, Angadjivand discloses a filter element (12) (abstract, line 1) comprising: filter media (34, 36 which are components of the filter element 12; paragraph 42, lines 1-3; Fig. 2) having front (34) and rear (36) walls (paragraph 42, lines 1-2; Fig. 2) each comprising a proximal end and a distal end (see annotated figures below), a side portion (see annotated figures below) at the proximal ends of the front (34) and rear (36) walls (see annotated Fig. 2 below), and an outlet (15) (Fig. 1); and a breather tube (18) attached to the filter media (34, 36; breather tube 18 is attached at wall 36 see Fig. 2) in fluid communication with the outlet (15) (paragraph 38, lines 1-3; Fig. 1); wherein the filter media (34, 36) comprises a single folded filter media portion that forms the front wall (34), the rear wall (36) (see Fig. 2 and paragraph 43, lines 9-16: front and rear walls 34, 36 of the filter media are joined along their peripheral edges at bonds 44 to form a singular filter element; in further looking to Figure 2, filter media 34, 36 forms a fold at each bond 44 wherein filter media portion 34 bends over on filter media portion . 

    PNG
    media_image1.png
    633
    256
    media_image1.png
    Greyscale
 
    PNG
    media_image2.png
    633
    256
    media_image2.png
    Greyscale

    PNG
    media_image3.png
    633
    256
    media_image3.png
    Greyscale


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective 

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or non-obviousness.
Claims 1-7, 9-17 and 29 are rejected under 35 U.S.C. 103 as being unpatentable over Angadjivand (US 2007/0144123) in view of Fecteau (US 2003/0089089).
Regarding claim 1, Angadjivand discloses a filter element (12) (abstract, line 1) comprising: filter media (34, 36 which are components of the filter element 12; paragraph 42, lines 1-3; Fig. 2) having front (34) and rear (36) walls (paragraph 42, lines 1-2; Fig. 2) each comprising a proximal end and a distal end (see annotated figures below), a side portion (see annotated figures below) at the proximal ends of the front (34) and rear (36) walls (see annotated Fig. 2 below), and an outlet (15) (Fig. 1); and a breather tube (18) attached to the filter media (34, 36; breather tube 18 is attached at wall 36 see Fig. 2) in fluid communication with the outlet (15) (paragraph 38, lines 1-3; Fig. 1); wherein the filter media (34, 36) comprises a single folded filter media portion that forms the front wall (34), the rear wall (36) (see Fig. 2 and paragraph 43, lines 9-16: front and rear walls 34, 36 of the filter media are joined along their peripheral edges at bonds 44 to form a singular filter element; in further looking to Figure 2, filter media 34, 36 forms a fold at each bond 44 wherein filter media portion 34 bends over on filter media portion 

    PNG
    media_image1.png
    633
    256
    media_image1.png
    Greyscale
 
    PNG
    media_image2.png
    633
    256
    media_image2.png
    Greyscale

    PNG
    media_image3.png
    633
    256
    media_image3.png
    Greyscale

Angadjivand fails to disclose that the outlet is positioned at least partially on the side portion. 
However, Applicant has not noted a criticality nor an unexpected result for the claimed arrangement of the outlet on the filter element. Accordingly, the placement of the claimed outlet is understood by the Examiner to be a choice of design that would not produce an unexpected result, as the outlet disclosed by Angajdivand is “an area or portion of the filter element through prima facie obvious, as the mechanical function of the claimed invention is still met by Angadjivand’s disclosure (MPEP 2144.04 I).
In addition, Fecteau teaches a filter element (10) comprised of a front wall (20), a rear wall (12), and a side portion (22) that interfaces the front wall (20) and the rear wall (12) (paragraph 15; Fig. 4). Fecteau further teaches an outlet (14) with a breather tube (16) (paragraph 13). With respect to the placement of the outlet (14) and associated breather tube (16), Fecteau suggests that the outlet (14) and the fitting (16) can advantageously be variably positioned according to the desired application and design choice (paragraph 13; see also paragraph 12 which discusses the attachment of the outlet 14 and the fitting 16). 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the filter element disclosed by Angadjivand in view of Fecteau’s teaching such that the outlet can be variably positioned in order to achieve a filter design for a desired application. 
Regarding claim 2, Angadjivand in view of Fecteau disclose the filter element of claim 1, as discussed above.
Angadjivand further discloses the filter element (12) wherein the perimeter of the front (34) and rear (36) walls is non-rigid (paragraph 42, lines 8-9).
Regarding claim 3, Angadjivand in view of Fecteau disclose the filter element of claim 1, as discussed above.
Fecteau further discloses that the outlet (14) and the breather tube (16) can advantageously be variably positioned according to the desired application and design choice prima facie obvious.
Regarding claim 4, Angadjivand in view of Fecteau disclose the filter element of claim 1, as discussed above.
Fecteau further discloses that the outlet (14) and the breather tube (16) can advantageously be variably positioned according to the desired application and design choice (paragraph 13; see also paragraph 12 which discusses the attachment of the outlet 14 and the fitting 16). The outlet (14) comprises an opening, and Fecteau suggests that it is within the level of one of ordinary skill in the art to modify the placement of the outlet (14) and the breather tube (16) (paragraph 13; see also paragraph 12 which discusses the attachment of the outlet 14 and the fitting 16). Thus, given Fecteau’s disclosure, placement of the outlet and the breather tube comprising an opening through the front wall is prima facie obvious.
Regarding claim 5, Angadjivand in view of Fecteau disclose the filter element of claim 1, as discussed above.
Angadjivand further discloses the filter element (12) wherein the outlet (15) comprises an opening through the rear wall (36) (Fig. 2).
Regarding claim 6, Angadjivand in view of Fecteau disclose the filter element of claim 1, as discussed above.
prima facie obvious.
Regarding claim 7, Angadjivand in view of Fecteau disclose the filter element of claim 1, as discussed above.
Angadjivand further discloses the filter element (12) wherein the filter media (34, 36) comprises a folded filter media portion (annotated Fig. 2 below, the side portion comprises a fold).

    PNG
    media_image3.png
    633
    256
    media_image3.png
    Greyscale

Regarding claim 9, Angadjivand in view of Fecteau disclose the filter element of claim 1, as discussed above.
Angadjivand further discloses the filter element (12) wherein the front wall (34) and the rear wall (36) are joined directly together around at least a portion of the perimeter (paragraph 38, lines 9-16; Fig. 2).
Regarding claim 10, Angadjivand in view of Fecteau disclose the filter element of claim 1, as discussed above.
Angadjivand further discloses the filter element (12) wherein the front (34) and rear (36) wall is joined directly together around less than the entire perimeter (see Fig. 2, element 18).
Regarding claim 11, Angadjivand in view of Fecteau disclose the filter element of claim 1, as discussed above.
Angadjivand further discloses the filter element (12) wherein the front wall (34) comprises a first filter media portion (front wall 34 is one portion of the overall filter media portion comprising both elements 34, 36) and the rear wall (36) comprises a second filter media portion (rear wall 34 is one portion of the overall filter media portion comprising both elements 34, 36), and the first (front wall 34) and second (rear wall 36) filter media portions are at least partially joined together (paragraph 42, lines 1-5; Fig. 2).
Regarding claim 12, Angadjivand in view of Fecteau disclose the filter element of claim 1, as discussed above.
Angadjivand further discloses the filter element (12) wherein the filter media (34, 36) comprises multiple layers (see Fig. 2, the arrangement of front and rear walls (34, 36) constitute multiple layers) and the outlet (15) comprises a sealed region at which the multiple layers are sealed together (paragraph 44: breather tube 18 is bonded to the rear wall 36 to prevent air leakage out of the entire filter element 12; per paragraph 43: front and rear walls 34, 36 are bonded together by virtue of bond 44 such that the bonding of breather tube 18 to the rear wall 36 also creates a sealed region between front wall 34 and breather tube 18 by virtue of bond 44 attaching front and rear walls 34, 36).
Regarding claim 13, Angadjivand in view of Fecteau disclose the filter element of claim 1, as discussed above.
Angadjivand discloses the filter element (12) comprising flanges (46) to connect the breather tube (18) to the rear wall (36) (paragraph 44, lines 18-20; Fig. 2).
prima facie obvious.
Further, Fecteau discloses that the outlet (14) and the breather tube (16) can be joined to joined to the outer surface (“external surface”) of the wall portion (paragraph 12, lines 10-12).
Thus, the flanges (46) of modified Angadjivand can be attached to the outer surface of front (34) and rear (36) walls per Fecteau’s disclosure of varying the position of the outlet and breather tube, and attaching the breather tube to the outer surface of the filter element.
Regarding claim 14, Angadjivand in view of Fecteau disclose the filter element of claim 1, as discussed above.
Angadjivand further discloses the filter element (12) wherein the breather tube (18) is joined to an inner surface of the filter media (at rear wall 36) (paragraph 44, lines 17-23: breather tube 18 includes flange 46 that engages the inner surface of rear wall 36; Fig. 2).
Regarding claim 15, Angadjivand in view of Fecteau disclose the filter element of claim 1, as discussed above.
Angadjivand further discloses the filter element (12) wherein the breather tube (18) is adhesively joined to the filter media (at rear wall 36) (paragraph 44, lines 9-11).
Regarding claim 16, Angadjivand in view of Fecteau disclose the filter element of claim 1, as discussed above.

Regarding claim 17, Angadjivand in view of Fecteau disclose the filter element of claim 1, as discussed above.
Fecteau further discloses that the outlet (14) and the breather tube (16) can advantageously be variably positioned according to the desired application and design choice (paragraph 13). The outlet (14) comprises an opening, and Fecteau suggests that it is within the level of one of ordinary skill in the art to modify the placement of the outlet (14) and the breather tube (16) (paragraph 13). Thus, given Fecteau’s disclosure, placement of the outlet and the breather tube comprising an opening where airflow through the outlet is to the breather tube is generally parallel to the rear wall is prima facie obvious.
Regarding claim 29, Angadjivand discloses a filter element (12) (abstract, line 1) comprising: filter media (34, 36 which are components of the filter element 12; paragraph 42, lines 1-3; Fig. 2) having front (34) and rear (36) walls (paragraph 42, lines 1-2; Fig. 2) each comprising a proximal end and a distal end (see annotated figures below), a side portion (see annotated figures below) at the proximal ends of the front (34) and rear (36) walls (see annotated Fig. 2 below), and an outlet (15) (Fig. 1); and a breather tube (18) attached to the filter media (34, 36; breather tube 18 is attached at wall 36 see Fig. 2) in fluid communication with the outlet (15) (paragraph 38, lines 1-3; Fig. 1); wherein the filter media (34, 36) comprises a single folded filter media portion that forms the front wall (34), the rear wall (36) (see Fig. 2 and paragraph 43, lines 9-16: front and rear walls 34, 36 of the filter media are joined along their peripheral edges at bonds 44 to form a singular filter element; in further looking to Figure 2, filter media 34, 36 

    PNG
    media_image1.png
    633
    256
    media_image1.png
    Greyscale
 
    PNG
    media_image2.png
    633
    256
    media_image2.png
    Greyscale

    PNG
    media_image3.png
    633
    256
    media_image3.png
    Greyscale

Angadjivand fails to disclose that the outlet is positioned at least partially on the side portion. However, Applicant has not noted a criticality nor an unexpected result for the claimed arrangement of the outlet on the filter element. Accordingly, the placement of the claimed outlet is understood by the Examiner to be a choice of design that would not produce an unexpected result, as the outlet disclosed by Angajdivand is “an area or portion of the filter element through prima facie obvious, as the mechanical function of the claimed invention is still met by Angadjivand’s disclosure (MPEP 2144.04 I).
Fecteau teaches a filter element (10) comprised of a front wall (20), a rear wall (12), and a side portion (22) that interfaces the front wall (20) and the rear wall (12) (paragraph 15; Fig. 4). Fecteau further teaches an outlet (14) with a fitting (16) for a breathing tube (paragraph 13). With respect to the placement of the outlet (14) and associated fitting (16) for the breathing tube, Fecteau suggests that the outlet (14) and the fitting (16) can advantageously be variable according to the desired application and design choice (paragraph 13; see also paragraph 12 which discusses the attachment of the outlet 14 and the fitting 16). 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the filter element disclosed by Angadjivand in view of Fecteau’s teaching such that the outlet can be variably positioned in order to achieve a design for a desired application. 
Claim 19 is rejected under 35 U.S.C. 103 as being unpatentable over Angadjivand (US 2007/0144123), as applied to claim 18 above, in view of Fecteau (US 2003/0089089).
Regarding claim 19, Angadjivand discloses the filter element of claim 18, as discussed above.
Angajdivand fails to disclose that the outlet is positioned at least partially on the side portion. However, Applicant has not noted a criticality nor an unexpected result for the claimed arrangement of the outlet on the filter element. Accordingly, the placement of the claimed outlet is understood by the Examiner to be a choice of design that would not produce an unexpected prima facie obvious, as the mechanical function of the claimed invention is still met by Angadjivand’s disclosure (MPEP 2144.04 I).
Fecteau teaches a filter element (10) comprised of a front wall (20), a rear wall (12), and a side portion (22) that interfaces the front wall (20) and the rear wall (12) (paragraph 15; Fig. 4). Fecteau further teaches an outlet (14) with a fitting (16) for a breathing tube (paragraph 13). With respect to the placement of the outlet (14) and associated fitting (16) for the breathing tube, Fecteau suggests that the outlet (14) and the fitting (16) can advantageously be variable according to the desired application and design choice (paragraph 13; see also paragraph 12 which discusses the attachment of the outlet 14 and the fitting 16). 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the filter element disclosed by Angadjivand in view of Fecteau’s teaching such that the outlet can be variably positioned in order to achieve a design for a desired application.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PAIGE K BUGG whose telephone number is (571)272-8053.  The examiner can normally be reached on Monday-Thursday 8-4.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kendra Carter can be reached on (571) 272-9034.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to 






/PAIGE KATHLEEN BUGG/Examiner, Art Unit 3785                                                                                                                                                                                                        
/KENDRA D CARTER/Supervisory Patent Examiner, Art Unit 3785